PER CURIAM:
David Warren appeals the district court’s order granting Tri Tech Laboratories’ motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Warren v. Tri Tech Labs., Inc., No. 6:12-cv-00046, 993 F.Supp.2d 609, 2014 WL 268495 (W.D.Va. Jan. 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.